      Case 1:20-cv-11297-PBS Document 53 Filed 06/14/21 Page 1 of 3




              IN THE UNITED STATES DISTRICT COURT
              FOR THE DISTRICT OF MASSACHUSETTS


BOSTON ALLIANCE OF GAY,
LESBIAN, BISEXUAL AND
TRANSGENDER YOUTH, CALLEN-
LORDE COMMUNITY HEALTH
CENTER, CAMPAIGN FOR SOUTHERN
EQUALITY, DARREN LAZOR,
EQUALITY CALIFORNIA, FENWAY                     Civil Action No. 1:20-cv-11297
HEALTH, and TRANSGENDER
EMERGENCY FUND OF
MASSACHUSETTS,

                  Plaintiffs,

      v.

UNITED STATES DEPARTMENT OF
HEALTH AND HUMAN SERVICES,
ALEX M. AZAR II, in his official capacity
as Secretary of the U.S. Department of
Health and Human Services, ROGER
SEVERINO, in his official capacity as
Director, Office for Civil Rights, U.S.
Department of Health and Human Services,
SEEMA VERMA, in her official capacity as
Administrator for the Centers for Medicare
and Medicaid Services, U.S. Department of
Health and Human Services,

                  Defendants.


            NOTICE OF WITHDRAWAL OF APPEARANCE
        Case 1:20-cv-11297-PBS Document 53 Filed 06/14/21 Page 2 of 3




      Pursuant to Rule 83.5.2(c)(2) of the Local Rules of United States District

Court for the District of Massachusetts, Kirti Datla of the law firm Hogan Lovells

US LLP respectfully moves to withdraw as counsel for Plaintiffs Boston Alliance of

Gay, Lesbian, Bisexual and Transgender Youth, Transgender Emergency Fund of

Massachusetts, Callen-Lorde Community Health Center, Campaign for Southern

Equality, Darren Lazor, Equality California, and Fenway Health, as she will no

longer be associated with the law firm.         All other counsel who have entered

appearances for Plaintiffs in this matter will remain as counsel.



Dated: June 14, 2021                          Respectfully submitted,

                                              /s/ William H. Kettlewell
Kirti Datla (pro hac vice)                    William H. Kettlewell (BBO # 270320)
HOGAN LOVELLS US LLP                          HOGAN LOVELLS US LLP
555 Thirteenth Street, N.W.                   125 High Street, Suite 2010
Washington, D.C. 20004                        Boston, MA 02110
(202) 637-5600                                (617) 371-1000
kirti.datla@hoganlovells.com                  bill.kettlewell@hoganlovells.com




                                          2
        Case 1:20-cv-11297-PBS Document 53 Filed 06/14/21 Page 3 of 3




                        CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the CM/ECF system will be
sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be served upon Defendants not so
identified along with a copy of the Complaint which was filed contemporaneously
herewith on June 14, 2021.

                                         /s/ William H. Kettlewell
